Case 1:20-cv-00511-DDD-JPM Document 16 Filed 07/07/20 Page 1 of 2 PagelID #: 55

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
DALE STEWART #48457-054 CASE NO. 1:20-CV-00511 SEC P
VERSUS JUDGE DRELL
FBOPET AL MAGISTRATE JUDGE PEREZ-MONTES
AMENDED JUDGMENT

 

After review of the record in this matter, the court is aware that plaintiff s objections to the
Magistrate Judge’s Report and Recommendations (Doc. 7) were timely filed, but not timely
docketed. Objections to the Report and Recommendation were due to be filed on or before May
29, 2020. Plaintiffs objections were postmarked May 29, 2020. (Doc. 9-1). Plaintiffs objections
were not docketed in this case until June 1, 2020. According to the “prison mailbox rule,” a pro
se prisoner’s pleadings are considered filed when they are either tendered to prison officials or
deposited into the prison mailing system, rather than the date on which they are docketed by the
court. Coleman v. Johnson, 184 F.3d 398 (5™ Cir. 1999); Cooper v. Brookshire, 70 F.3d 377, 379
(5" Cir. 1995),

Although, as above, we find that Plaintiff timely filed his objections in this case and that
the judgment should be amended to clarify the record, we do not find that these objections
demonstrate any error in the analysis or findings of the Magistrate Judge’s Report and
Recommendations.

Acknowledging that Plaintiff's objections (Doc. 9) were timely filed under the prison

mailbox rule, this court’s prior judgment is hereby amended to read as follows:

 
Case 1:20-cv-00511-DDD-JPM Document16 Filed 07/07/20 Page 2 of 2 PagelD #: 56

For the reasons stated in the Report and Recommendation of the Magistrate Judge
previously filed herein (Doc. 7) and after review of the entire record in this case, including the
objections filed by Plaintiff (Doc. 9) and concurring with the Magistrate Judge’s findings under
applicable law; it is hereby

ORDERED that the Complaint (Doc. 1) is hereby DENIED and DISMISSED, in part
WITH PREJUDICE under 28 U.S.C. §§ 1915(e)(2) and 1915A, and in part WITHOUT
PREJUDICE for lack of jurisdiction. Based on the foregoing, it is further

ORDERED that Plaintiffs more recent motion for the appointment of counsel (Doc. 9) is
likewise DENIED.

Vo
THUS DONE AND SIGNED this / “day of July, 2020 at Alexandria, Louisiana.

 

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 
